Effective immediately, the table under the sub-heading "Performance Table." in the sub-section entitled “Principal Investment Strategies” under the main heading “Summary of Key Information” is restated in its entirety as follows: Average Annual Total Returns (for the Periods Ended December 31, 2010) Share Class 1YEAR 5YEARS 10YEARS Returns Before Taxes B Shares (0.21)% 1.61% 3.96% C Shares 2.53% 1.68% 3.57% I Shares N/A N/A N/A A Shares (0.41)% 1.70% 4.10% Returns After Taxes on Distributions A shares (0.41)% 1.68% 4.08% Returns After Taxes on Distributions and Sale of Fund Shares A shares 1.68% 2.22% 4.31% Index Comparison (Reflects no deduction for fees, expenses or taxes) Barclays Capital Municipal Bond Index 2.38% 4.09% 4.83%
